[Cite as State v. Stiles, 2020-Ohio-5419.]

                         IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO




STATE OF OHIO,                                     :   APPEAL NO. C-190715
                                                       TRIAL NO. B-1904608
      Plaintiff-Appellant,                         :

      vs.                                          :
                                                         O P I N I O N.
TERRY STILES,                                      :

      Defendant-Appellee.                          :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 25, 2020




Joseph T. Deters, Hamilton County Prosecuting Attorney, Ronald W. Springman,
Assistant Prosecuting Attorney, and Phil Cummings, Assistant Prosecuting Attorney,
for Plaintiff-Appellant,

Bradley Fox and Wilkes Ellsworth, for Defendant-Appellee.
                     OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

       {¶1}   In 2005, defendant-appellee Terry Stiles struck Carl Leggett, then a

five-month-old baby, in the head and shook him, causing severe and permanent

injuries. Stiles pled guilty to felonious assault and was sentenced to eight years in

prison, the maximum allowed by law. In 2019, Carl died. The coroner determined

that his death resulted from the injuries inflicted by Stiles. The state indicted Stiles

for murder. Stiles filed a motion to dismiss the indictment on the basis that at the

2005 plea hearing, the state failed to reserve the right to pursue future charges

should Carl die as a result of his injuries. The trial court granted the motion to

dismiss.

       {¶2}   The state has appealed, and argues in one assignment of error that the

trial court erred in dismissing the murder indictment against Stiles. For the reasons

discussed below, the assignment of error is overruled and the judgment of the trial

court is affirmed.

                            Sole Assignment of Error


       {¶3}   In State v. Carpenter, 68 Ohio St.3d 59, 623 N.E.2d 66 (1993),

syllabus, the Ohio Supreme Court held,

     The state cannot indict a defendant for murder after the court has

     accepted a negotiated guilty plea to a lesser offense and the victim later

     dies of injuries sustained in the crime, unless the state expressly reserves

     the right to file additional charges on the record at the time of the

     defendant’s plea.




                                               2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶4}     Carpenter stabbed the victim and was indicted for felonious assault.

Id. After plea negotiations, Carpenter pled guilty to attempted felonious assault. Id.

“At the time it entered into the agreement, the state was aware that the victim was in

a coma and would very probably die.” Id. The plea agreement did not mention

additional prosecution in the event of the victim’s death. Id. Approximately 18

months after the stabbing, the victim died as a result of his wounds, and the state

indicted Carpenter for murder. Id. The court held:

      By accepting a plea to a lesser included charge, the state obtained a

      definite prison term for the defendant and avoided the uncertainties of

      trial. In exchange, the appellant anticipated that by pleading guilty to

      attempted felonious assault, and giving up rights which may have

      resulted in his acquittal, he was terminating the incident and could not be

      called on to account further on any charges regarding this incident. We

      think this expectation was entirely reasonable and justified and that the

      prosecutor was aware of this expectation. Therefore, if the state wanted to

      reserve its right to bring further charges later, should the victim die, the

      state should have made such a reservation a part of the record.

Id. at 61-62.

       {¶5}     In State v. Dye, 127 Ohio St.3d 357, 2010-Ohio-5728, 939 N.E.2d 1217,

¶ 1, the court reaffirmed its holding in Carpenter and clarified the requirement that

the defendant and state enter into a “negotiated guilty plea.” In Dye, the defendant

struck the victim, a 13-year-old boy, with his vehicle, causing severe injuries. Id. at ¶

3. Dye was indicted for driving under the influence and aggravated vehicular assault,

along with three specifications. Id. at ¶ 4. Dye pled guilty to aggravated vehicular




                                               3
                       OHIO FIRST DISTRICT COURT OF APPEALS



assault, driving under the influence, and the first specification in exchange for

dismissal of the other two specifications. Id. The state also recommended bond for

Dye. Id. at ¶ 5. The state did not reserve the right to pursue further charges should

the victim die. Id. at ¶ 4. Seven years later, the victim died as a result of his injuries,

and the state indicted Dye for aggravated vehicular homicide. Id. at ¶ 14. The court

held:

        On this record, the evidence of plea negotiations and the parties’

        awareness of the gravity of the victim’s injuries, together with the state’s

        failure to reserve the right to prosecute for any later homicide charge,

        justify the conclusion that the state agreed to forgo further prosecution of

        Dye.

Id. at ¶ 25.

         {¶6}   In the present case, the state concedes that at Stiles’s 2005 plea

hearing it did not expressly reserve the right to indict him for murder should Carl

die. It argues that the parties could not have foreseen that Carl might die from his

injuries, so at the time of his plea, Stiles could not have had a reasonable expectation

that his plea foreclosed future prosecution.

         {¶7}   Stiles was convicted of felonious assault in violation of R.C.

2903.11(A)(1) for causing “serious physical harm” to Carl. Carl was only five months

old at the time of the assault, and sentencing was delayed so the parties could obtain

a prognosis from Children’s Hospital.           At Stiles’s sentencing hearing, Carl’s

grandmother described the extent of his injuries. She stated that he had severe brain

damage, would require a feeding tube for the rest of his life, could not hold his head

up on his own, and was blind in his right eye. She further stated that Carl was in the




                                                 4
                        OHIO FIRST DISTRICT COURT OF APPEALS



ICU for two and half weeks after the assault and “was kept running on a machine.”

Clearly, the parties were aware of the gravity of Carl’s injuries.

       {¶8}      Moreover, Carpenter and Dye do not require the defendant to prove

that the victim’s death from his injuries was foreseeable at the time of the plea. In

State v. Jackson, 2018-Ohio-1306, 110 N.E.3d 148, ¶ 20 (8th Dist.), the Eighth

District held:

      Neither Carpenter nor Dye establishes an evidentiary threshold a case

      must meet in order for the victim’s death to be foreseeable, and we

      decline to create one here. The court in Carpenter commented that the

      state had actual knowledge of the victim’s condition and “knew death was

      possible” at the time of the plea agreement. We do not interpret this

      statement as imposing these preconditions in order for the holding in

      Carpenter to apply.

(Citations omitted.) The proper focus is whether the state was aware of the “gravity

of the injuries.” See Dye, 127 Ohio St.3d 357, 2010-Ohio-5728, 939 N.E.2d 1217, at ¶

25.

       {¶9}      The fact that Carl lived for 14 years after the assault did not eliminate

the state’s burden of reserving the right to bring future charges. See Dye at ¶ 14 (the

victim lived for an additional seven years); Jackson at ¶ 7 (the victim lived for an

additional ten years). The state was aware of the gravity of Carl’s injuries, and Stiles

had a reasonable expectation that pleading guilty would end prosecution on the

incident. See Dye at ¶ 26.

       {¶10} Next, the state argues that there was no agreement or meeting of the

minds between the parties on future prosecution, and so it was improper for the




                                                 5
                     OHIO FIRST DISTRICT COURT OF APPEALS



court to conclude that the state had agreed to forgo future prosecution. We agree

with the Eighth District’s rejection of a similar argument in Jackson, 2018-Ohio-

1306, 110 N.E.3d 148. The Jackson court stated, “However well-founded in contract

law [the state’s] argument may be, it is at odds with the Supreme Court’s holding in

Carpenter.” Id. at ¶ 14. “Beyond their basis in contract law, * * * plea agreements

exist in a criminal context. Therefore, the plea phase of the criminal process ‘must be

attended by safeguards to insure the defendant what is reasonably due in the

circumstances.’ ” Id. at ¶ 13, quoting Carpenter, 68 Ohio St.3d at 60, 623 N.E.2d 66.

The Jackson court stated that the Ohio Supreme Court:

     [U]nambiguously held that the state must “expressly reserve the right to

     file additional charges on the record at the time of the defendant’s plea” if

     it wishes to indict a defendant for murder after the court has accepted a

     negotiated guilty plea to a lesser offense and the victim later dies of

     injuries sustained in the crime.

Id. at ¶ 15, quoting Carpenter at 62.

       {¶11} In the present case, there is evidence of plea negotiations (Stiles pled

guilty to felonious assault in exchange for the dismissal of the endangering-children

charge), the state was aware of the gravity of Carl’s injuries, and the state failed to

reserve the right to prosecute a future homicide charge. Therefore, we hold that the

trial court was correct to grant the motion to dismiss.

                                        Conclusion


       {¶12} The sole assignment of error is overruled and the judgment of the trial

court is affirmed.

                                                                   Judgment affirmed.


                                               6
                      OHIO FIRST DISTRICT COURT OF APPEALS




MOCK, P.J., and BERGERON, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                 7